Citation Nr: 0824229	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO. 06-22 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation for L. J. S., the veteran's son.


REPRESENTATION

Appellant represented by: None

Appellee represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to July 
1985. He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Air Crew 
Insignia. 

The appellant is the mother of the veteran's son, L. J. S.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 Special Apportionment 
Decision by the RO.


FINDINGS OF FACT

1. The veteran has been in receipt of a total rating due to 
unemployability caused by service-connected disability 
since August 1995.

2. On February [redacted], 1990, the veteran's son, L. J. S., was 
born to the appellant. 

3. Since February 1997, the veteran has received additional 
VA compensation for L. J. S.

4. The veteran has been reasonably discharging his 
responsibility to L. J. S.

5. Despite the veteran's support L. J. S. experiences 
hardship.

6. A special apportionment to the appellant on behalf of L. 
J. S. would not cause financial hardship for the veteran.


CONCLUSION OF LAW

The criteria for a special apportionment from the veteran's 
VA compensation to the appellant, in the amount of $150.00, 
on behalf of L. J. S., have been met. 38 U.S.C.A. § 5307 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.451, 3.503 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an apportionment of the veteran's VA 
compensation for the benefit of the veteran's dependent 
son, L. J. S. She asserts that her monthly expenses exceed 
her income and that as a result, L. J. S. has experienced 
hardship. She notes that during that time the veteran had a 
total disability rating due to unemployability caused by 
his service-connected disabilities, as well as income from 
Social Security benefits. She contends that an 
apportionment would not result in hardship for the veteran 
and notes that he agrees with the apportionment. 
Accordingly, she maintains that an apportionment is 
warranted. 

After reviewing the record, the Board finds that the 
evidence supports the award of a special apportionment for 
the veteran's son, L. J. S. in the amount of $150.00, and 
the appeal will be granted to this extent. 



VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, , the 
Board must determine whether VA has met its statutory duty 
to VA has a statutory duty to notify the appellant of the 
information and evidence necessary to substantiate her 
claim and to assist the appellant in developing such 
information and evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain; and to indicate 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

An error in VA's duty to notify and assist is presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Here, 
neither the veteran nor the appellant claim, and the 
evidence does not show any error in the duty to notify and 
assist either party in the development of the claim. 
Therefore, the presumption of prejudicial error as to such 
notice does not arise in this case. Id.

Although neither the appellant nor the veteran ( the 
parties) was sent a comprehensive letter regarding VA's 
duty to notify and assist them in the development of the 
claim, such an omission was, essentially, harmless in 
nature. Indeed, during the course of the appeal, the 
appellant and the veteran have had the opportunity to 
submit argument and evidence, and to meaningfully 
participate in the adjudication process. Moreover, the 
claim is being resolved in the appellant's favor, testament 
to the fact that she understands the criteria to 
substantiate the claim. Because the claim has been 
substantiated, it is incongruous to conclude that the lack 
of a comprehensive notice has resulted in prejudice to the 
appellant. At first blush, such a decision might be 
considered a decision against the appellant. However, in 
this case, the veteran has stated that he agrees with an 
apportionment for the benefit of L. J. S. Therefore, any 
question of prejudice toward the veteran is essentially 
moot.

In any event, after reviewing the record, the Board finds 
that VA has met its duty to assist the parties in the 
development of evidence necessary to support their claims. 
It appears that all relevant evidence identified by the 
parties has been obtained and associated with the claims 
folder. Neither the appellant nor the veteran has 
identified any outstanding evidence which could be used to 
support their respective positions. Therefore, further 
action is unnecessary in order to meet VA's statutory duty 
to assist the parties in the development of the claim. See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing 
to the veteran are to be avoided). Accordingly, the Board 
will proceed to the merits of the appeal. 

Analysis

In order to understand the context of this claim, a brief 
recitation of the history is warranted. 

By a rating action in May 1996, the RO granted the veteran 
a total disability rating due to unemployability caused by 
service-connected disability. That rating became effective 
in August 1995, and his entitlement has included additional 
compensation for his dependents. 

In addition to L. J. S., the veteran currently has two 
minor children, C. J. B. born in November 1992 and J. J. 
M., Jr., born in October 1999. The mother, S. M., and the 
veteran were married from January 1996 to September 2003. 

The veteran has been receiving additional compensation for 
C. J. B. since September 1995 and for J. J. M., Jr. since 
November 1999. As of November 2005, the veteran has had 
physical custody of C. J. B. and J. J. M., Jr. 

As with his two minor children, the veteran has received 
additional compensation for L. J. S. In January 1997, the 
veteran declared that L. J. S. had been born in February 
1990 to the veteran and the appellant. The appellant and 
the veteran never married. 

Effective in February 1997, the veteran's compensation was 
increased to reflect the addition of L. J. S. as a 
dependent. 

In October 2004, VA received the appellant's claim for an 
apportionment of the veteran's VA compensation on behalf of 
L. J. S. The appellant asserted that the veteran had not 
provided support for L. J. S. and requested financial 
assistance. 

In December 2004, the veteran returned financial 
information that he had a direct deposit of $100.00 per 
month going to a joint savings account he held with the 
appellant for the benefit of L. J. S. He stated that he 
agreed with the apportionment for L. J. S. However, he 
provided no information as to his monthly income or 
expenses. In this regard, the Board notes that the 
veteran's most recent financial information on file is 
dated in December 2002. At that time, the veteran reported 
that his average monthly income was $4129.00. and that his 
monthly living expenses were $3348.00. Although he did not 
list them among his monthly expenses, he reported that he 
was paying $519.00 for a house for his wife, S. M., and 
that he was paying $150.00 per month for his son, L. J. S. 
Those expenditures have not been verified.

In January 2005, the appellant provided financial 
information that showed monthly net income of $2032.00 and 
monthly expenses of approximately $2091.00. The monthly 
income was derived from the her employment, part-time work 
when she could get it, and Social Security benefits for L. 
J. S.

In February 2005, the RO denied the appellant's claim for 
an apportionment of the veteran's VA compensation. Although 
the veteran had a gross monthly income of $2455.00 and the 
veteran agreed with the apportionment, the RO found that 
the veteran was already contributing to the support of L. 
J. S. The RO noted that apportionments were not granted for 
the convenience of the veteran; and therefore, the 
apportionment was denied. The appellant disagreed with that 
decision, and this appeal ensued.

In July 2005, computer records showed that in addition to 
his VA compensation the veteran had been entitled to 
receive Social Security benefits. It was noted that his 
disability onset date had been in July 1985 and that his 
monthly benefit from July 2001 through December 2004 
exceeded $1000.00. His Social Security benefit as of 
December 2004 was $1101.20. 

In July 2005, the evidence supported the veteran's 
statement that a direct deposit of $100.00 was going to a 
joint savings account he held with the appellant for the 
benefit of L. J. S. 

In December 2005, computer records showed that the veteran 
was receiving additional compensation for L. J. S. but that 
such compensation was to terminate February [redacted], 2008, the 
veteran's 18th birthday. 

In December 2005, the RO informed the veteran that $68.00 
per month would be withheld from his compensation pending a 
decision on the apportionment. The RO requested current 
financial information; however, the veteran did not respond 
to that request. 

In February 2006, the appellant reported monthly income of 
$2154.77 from full-time employment, a part-time job, and 
Social Security benefits for L. J. S. She reported monthly 
expenses of $2460.76. 

Under 38 U.S.C.A. § 5307 (West 2002 and Supp. 2007), if the 
veteran's child is not in the veteran's custody, all or any 
part of the compensation or pension payable on account of 
the veteran may be apportioned as may be prescribed by VA. 
VA regulations provide for two types of apportionments. 

A "general" apportionment may be paid if the veteran's 
child is not in the veteran's custody and the veteran is 
not reasonably discharging his responsibility for the 
child's' support. 38 C.F.R. § 3.450(a)(1)(ii) (2007). It is 
not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450 (1994); see Hall v. Brown, 5 Vet. App. 294 
(1993).

Where hardship is shown to exist, a "special" apportionment 
may be paid under the circumstances set forth in 38 C.F.R. 
§ 3.451. That regulation provides that, without regard to 
any other provision regarding apportionment, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest. In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose 
behalf the apportionment is claimed, and the special needs 
of the veteran, his other dependents and the apportionment 
claimants. 38 C.F.R. § 3.451 (Italics added). An 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee. 

The special apportionment is apparently meant to provide 
for an apportionment in situations where the veteran is 
reasonably discharging his responsibility for the support 
of his dependents, but special circumstances exist which 
warrant additional support for the dependents.

The initial question is whether the veteran has reasonably 
discharged his responsibility for L. S. J.'s support. A 
review of the evidence suggests that he has done  so.

The veteran's latest financial information, shows that he 
sends $100.00 per month to a joint bank account for L. J. 
S. benefit. Although the appellant states that she does not 
have access to that account because a branch of the 
financial institution is not located in her area, she is, 
nevertheless, listed on the account and, therefore, has 
legal access. Moreover, the money is clearly intended for 
her son's benefit and exceeds the additional VA 
compensation the veteran is receiving by virtue of 
L. J. S.'s dependency. Thus, it cannot be said that he has 
not been discharging his obligation to support L. J. S. 

Despite the veteran's support, the appellant reports that 
her monthly expenses exceed her income by approximately 
$60.00 to $300.00. Such a deficit constitutes a hardship 
for L. J. S. which an apportionment could reduce. The 
question is whether such an apportionment would create a 
hardship for the veteran or other persons in interest. 

The veteran's latest financial report (December 2002) shows 
that his monthly income exceeds his monthly expenses. Not 
only would an apportionment on behalf of L. J. S. not 
create a hardship for the veteran or other persons in 
interest, the veteran agrees with an apportionment. While 
apportionments are not done for the convenience of the 
veteran, the Board finds an overriding concern due to the 
hardship sustained by L. J. S. Therefore, based on the 
available financial information and the circumstances of 
this case, the Board finds an apportionment in the amount 
of $150.00 appropriate. To that extent, the appeal is 
granted.

In arriving at this decision, the Board notes that during 
the course of the appeal, L. J. S. reached his eighteenth 
birthday. That fact is relevant to this case, as the 
apportionment of the veteran's benefits is generally 
discontinued, when a child turns 18 or when the child turns 
23 if he is enrolled in school, enters military service, or 
marries. 38 C.F.R. § 3.503 (West 2002 and Supp. 2007). 

It is unclear if L. S. J. is enrolled in school or if he 
entered military service or married prior to the time he 
turned 18 . However, the veteran was to cease receiving 
benefits for L. S. J.'s behalf as of L. S. J.'s 18th 
birthday. Thus, the Board concludes that the foregoing 
apportionment of the veteran's VA compensation benefits to 
the appellant on behalf of L. S. J., as a dependent child, 
is warranted up to the date those benefits were or are 
scheduled to be discontinued.

ORDER

A special apportionment in the amount of $150.00 per month 
is granted, and to this extent only the appeal is allowed, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


